Citation Nr: 1313906	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  08-37 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder and depressive disorder, not otherwise specified (NOS).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Dr. Valdez


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran and Dr. Valdez, the Veteran's private PhD psychologist, presented oral testimony at a hearing held in December 2007 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony is in the file.  

Procedural History and Characterization of the Veteran's Claims

In December 2005, the Veteran filed a claim to establish service connection for PTSD.  That claim was denied by the RO in a January 2006 rating decision.  The Veteran expressed disagreement with this determination in a timely fashion, and he was provided a statement of the case in June 2006 which continued to deny his claim; however, the Veteran did not file a timely substantive appeal, and thus, the January 2006 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012); see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  

In December 2007, the Veteran filed a petition to reopen his previously-denied claim to establish service connection for PTSD.  As will be discussed below, throughout the pendency of the Veteran's appeal, PTSD, major depressive disorder and depressive disorder, NOS, have been diagnosed.  In light of the varying psychiatric diagnoses of record, the Board has expanded the Veteran's claims to include all acquired psychiatric disorders pursuant to the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of above, the Veteran's reopened claim to establish service connection has been recharacterized as stated on the title page.  As the Veteran's claims is being granted in full, he is not prejudiced by the Board's actions.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


FINDINGS OF FACT

1.  A January 2006 rating decision denied service connection for PTSD; the Veteran filed a timely notice of disagreement and a statement of the case was issued, but the Veteran did not submit a timely substantive appeal, nor did he submit new and material evidence within the appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD has been received since the January 2006 rating decision.

3.  The Veteran has current diagnoses of PTSD, major depressive disorder, and depressive disorder, NOS, that are etiologically related to in-service sexual assault as evidenced by subsequent behavior changes.  






CONCLUSIONS OF LAW

1.  The January 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

2.  Evidence submitted to reopen the claim of entitlement to service connection for PTSD is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).  

3.  Resolving all doubt in favor of the Veteran, the criteria for service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder and depressive disorder, NOS, as a result of personal assault have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (20112012  Given the favorable disposition of the actions here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans). 

If, however, a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor.  Examples of such evidence include, but are not limited to, statements from family members, and evidence of behavior changes following the claimed assault.  38 C.F.R. § 3.304(f)(3).  In Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that special consideration must be given to personal assault PTSD claims.  In particular, the Court held in Patton that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  The Board notes that M21-1, Part III, Chapter 5, has been rescinded and replaced, in relevant part, by M21-1MR, Part III, Subpart iv, Chapter 4, Section H30.  See generally M21-1MR, Part III, Subpart iv, Chapter 4, Section H30. 

These M21-1MR provisions on personal assault PTSD claims require that, in cases where available records do not provide objective or supportive evidence of the alleged in-service stressor, it is necessary to develop for this evidence.  As to personal assault PTSD claims, more particular requirements are established regarding the development of "alternative sources" of information as service records may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  See M21-1MR, Part III, Subpart iv, Chapter 4, Section H30b.  Further, the relevant provisions of M21-1MR indicate that behavior changes that occurred around the time of the incident may indicate the occurrence of an in-service stressor and that "[s]econdary evidence may need interpretation by a clinician, especially if the claim involves behavior changes" and "[e]vidence that documents behavior changes may require interpretation in relation to the medical diagnosis by a neuropsychiatric physician."  See M21-1MR, Part III, Subpart iv, Chapter 4, Section H30c. 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).  

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).

Petition to Reopen

The RO denied service connection for PTSD in the January 2006 rating decision because there was no evidence reflecting a current diagnosis of PTSD and there was a lack of information for verification of the Veteran's reported stressor event.  The Veteran was notified of the decision that same month, and he filed a timely notice of disagreement.  Subsequently, the Veteran issued a statement of the case in June 2006; however, he did not file a timely substantive appeal.  Further, the Veteran did not submit any evidence addressing whether a current diagnosis of PTSD or more detailed stressor information within one year of the RO's last adjudication of his claim in the June 2006 statement of the case.  38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).

In light of above, the January 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

The Veteran submitted a petition to reopen his PTSD claim in December 2007.  The RO denied this petition in the May 2008 rating decision and the present appeal ensued.  During the pendency of the present appeal, the RO reopened the Veteran's previously-denied PTSD claim in a June 2012 supplemental statement of the case and denied such on the merits.  Regardless of the RO's decision in this regard, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

As noted above, the basis of the prior final denial in January 2006 was the RO's findings that there was no evidence reflecting a current diagnosis of PTSD and there was a lack of information for verification of the Veteran's reported stressor event.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the January 2006 rating decision that addresses these bases.  

Evidence submitted and obtained since the January 2006 rating decision includes private and VA treatment records reflecting diagnoses of PTSD, major depressive disorder, and depressive disorder, NOS, as well as the Veteran's assertions that he was sexually and physically assaulted while stationed in South Korea.  This evidence is "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for PTSD since the January 2006 rating decision.  On that basis, the claim is reopened.  

Analysis on the Merits

At all times prior to May 2011, the Veteran's reported in-service stressor entailed interrupting three Republic of Korea soldiers who were physically and sexually assaulting children in a village near Camp Casey in South Korea in the spring or summer of 1968.  After the Veteran assured the children's safety by clearing them from the area, he was physically assaulted by the soldiers.  While the Veteran's personnel records reflect that he was stationed in South Korea as a wireman in the spring and summer of 1968, as alleged, the RO found that, although the Veteran's reports of his in-service stressor remained consistent throughout the pendency of the appeal, there was a lack of specific information required to corroborate the stressor event as reported.  A formal finding of the lack of such evidence was produced by the RO in May 2009.  
However, in May 2011, the Veteran submitted a statement indicating that, during the in-service physical assault, he was also sexually assaulted by the Korean soldiers.  This sexual assault was later recounted by the Veteran's treating VA and private clinicians as well as by two of the Veteran's friends who submitted statements in September 2011 asserting that the Veteran had reported the sexual assault to them.  In fact, one of the Veteran's friends, R.R.L., stated that the Veteran told him about the sexual assault in September 1970.  

The Board notes that, in Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for PTSD based on sexual assault.  In particular, the Court held that the provisions in VA's adjudication manual, which address PTSD claims based on personal assault, are substantive rules which are the equivalent of VA regulations and must be considered.  YR v. West, 11 Vet. App. 393, 398-99 (1998). 

The record does not reflect that the Veteran participated in combat with the enemy for purposes of 38 U.S.C.A. § 1154.  Indeed, the reported stressor does not involve combat.  Therefore, the combat rule regarding acceptance of lay or other evidence alone to establish the occurrence of an alleged stressor, does not apply.  Therefore, the record must contain service records or other corroborative evidence which corroborates the occurrence of the claimed stressor. 

The record shows that the Veteran has current diagnoses of PTSD, major depressive disorder, and depressive disorder, NOS, as confirmed by psychological testing and the opinions of private and VA Licensed Clinical Social Workers and PhD clinical psychologists.  Moreover, in multiple statements dated between March 2008 and October 2011, the Veteran's private treating mental health provider, Dr. Valdez, stated that his psychiatric disorders were more likely than not the result of the in-service sexual assault.

A review of the service treatment records is silent as to any complaints, treatment, or diagnosis of any acquired psychiatric disorder.  The Board notes that the service treatment records are completely silent for sexual trauma, or treatment for any personal assaults or for any mental disorders.  However, as noted by the Veteran's representative at the March 2013 hearing, the Veteran reported for treatment frequently after the alleged incident, to include symptomatology consistent with hemorrhoids in January 1970; however, no hemorrhoids were found on examination.  

The RO obtained a copy of the Veteran's personnel file which does not include formal records of the incident.  However, there is some documentation of behavioral changes in service, as described in 38 C.F.R. § 3.304, as the Veteran received an article 15, his only such in-service reprimand, in November 1969 for failing to report on time to his place of duty.  

As noted above, the first discussion of sexual trauma is from a May 2011 statement from the Veteran.  Thereafter, the incident was recounted by the Veteran's treating VA clinician in September 2011, by the Veteran at the March 2013 hearing as well as two of the Veteran's friends in written submissions.  Since initially reporting the sexual assault to one of his friends, R.R.L., in September 1970, the Veteran has asserted that he avoided recounting the sexual assault until May 2011 because of shame.

Although the RO conducted a search for the Veteran's military performance evaluations in an attempt to obtain documentation of behavioral changes in service, such were found to be unavailable.  Thus, any further records of behavioral changes, requests for transfer, deteriorating job performance, or other corroborating evidence often considered in sexual trauma cases is simply not available.  

In light of the lack of official or military records showing behavioral changes, the Veteran has submitted statements from family and friends which the Board finds significant.  His mother and sister have stated that, immediately after his service separation, his behavior had undergone a significant change.  By his own account, the Veteran began abusing alcohol after his separation from service and remained an alcoholic until 1979.  

Along with the specific behavior changes noted above, the Veteran's wife submitted a statement in September 2011 noting specific symptoms of his psychiatric disorders which seem to relate to his in-service assault.  Their marriage has been difficult, including periods of physical separation, and the Veteran spends a lot of time alone.  He also has reported severe recurring nightmares and is sensitive to, and deeply affected by, people mistreating children. 

At the March 2013 hearing, the Veteran briefly recounted his in-service physical and sexual assault, and he became emotional as a result.  He also testified that, prior to May 2011, he did not report the sexual or physical assault during his service or thereafter, except to his friend, R.R.L., who submitted a statement congruent with the Veteran's testimony in September 2011.  

After reviewing all of the evidence set forth above, the Board finds the Veteran competent to report the in-service sexual assault and finds his reports of such since May 2011 to be credible.  While the Board notes that the Veteran did not initially report that he was sexually assaulted when he filed his claim for VA benefits, this does not render the Veteran's accounts of such inconsistent.  Rather, the Board accepts the Veteran's characterization of the incident as a more detailed description of the same event which he was able to report only after thorough psychiatric counseling.  

In addition, the Board finds that the evidence of the Veteran's alcoholism which began shortly after the assault, and the other behavioral changes described by his family and friends are of the nature normally considered under 38 C.F.R. § 3.304.  The Veteran, his family members, and his friends are competent to report such symptoms they personally experienced or observed and when they began.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board finds this to be sufficient credible supporting evidence of the claimed sexual assault stressor.

Inasmuch as the Veteran has current diagnoses of PTSD, major depressive disorder, and depressive disorder, NOS, which have been found by his private treating mental health provider to be the result of the in-service sexual trauma described, and as the Veteran's own statements are considered credible and are sufficiently supported by the evidence of behavioral changes, all of the criteria for the grant of service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and depressive disorder, NOS, as a result of sexual assault in service have been met.  Service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and depressive disorder, NOS, is granted.  38 U.S.C.A. § 5107(b). 


ORDER

New and material evidence having been submitted, the appeal as to entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and depressive disorder, NOS is reopened.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and depressive disorder, NOS, is granted, subject to the laws and provisions governing the award of monetary benefits



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


